Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to application filed on August 10, 2021. Claims 1-30 are currently pending in the application.

                                                  Drawings
The drawings filed on 08/10/2021 are acknowledged and are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Woodruff, III et al. (U.S Publication No. 2020/0249668 A1; hereinafter “Woodruff”).

As per claim 1, Woodruff discloses a remote control device (e.g. fig. 6: remote control device 32; also see para. [0060]-[0100] & [0145]-[0170]) comprising:
a base portion (e.g. fig. 6: rigid base 172; para. [0071]);
a wireless communication system including a wireless transmitter for transmitting wireless commands from the remote control device (e.g. para. [0072]: “The switches 198A-C are communicably coupled to the wireless communication system 456, such that actuation of each one of the controls 196A-C causes the wireless transmitter 178 to wirelessly transmit a respective request to the vehicle 10”);
a control communicably coupled to the wireless communication system, wherein actuation of the control causes the wireless transmitter to transmit a wireless command (e.g. fig. 6: controls 196A-C; para. [0072]); 
securing structure coupled to the base portion, wherein the securing structure defines an opening for receiving an appendage of an operator (e.g. fig. 6: holding strap 190; para. [0071]: “The remote control device 32 is releasably held on the operator's index finger via the holding strap 190 … The first end 190A of the holding strap 190 may be permanently fastened to the rigid base 172, e.g., via stitching or gluing, while the second end 190B of the holding strap 190 may be releasably inserted through the second slot 192B and doubled back such that the hook and loop tape fasteners 191 are engaged with one another to fasten the holding strap 190 to the operator's finger”); and
an insert member attached to at least one of the base portion or the securing structure, wherein the insert member effects a decrease of the size of the opening (e.g. fig. 6; para. [0071]).

As per claim 2, claim 1 is incorporated and Woodruff discloses: wherein the securing structure comprises a securing portion and a fastener portion that is coupled to the base portion, and wherein the opening is defined between the securing portion and at least one of the base portion or the insert member (the securing structure, see fig. 6).

As per claim 3, claim 2 is incorporated and Woodruff discloses: wherein the insert member includes a notch at an end portion thereof to receive the securing portion of the securing structure (the notch, see fig. 6).

As per claim 4, claim 1 is incorporated and Woodruff discloses: wherein the insert member is removably attached to the base portion (the removable insert member, see fig. 6: 190).

As per claim 5, claim 1 is incorporated and Woodruff discloses: wherein the insert member has a different texture than the base portion (the different texture, see para. [0071]).

As per claim 6, claim 1 is incorporated and Woodruff discloses: wherein the insert member is formed from an expandable material such that it may be stretched to increase the size of the opening (the expandable material, see fig. 6: 190).

As per claim 7, claim 1 is incorporated and Woodruff discloses: wherein the insert member is formed from a material having at least one of: a higher coefficient of friction than the base portion; a lower hardness than the base portion; a higher compressibility than the base portion; or a higher breathability than the base portion (the lower hardness, see para. [0071]).

As per claim 8, claim 1 is incorporated and Woodruff discloses: wherein a plurality of surface features extend at least one of outwardly or inwardly from an inner surface of the insert member (the surface features, see fig. 6: 191; para. [0071]).

As per claim 9, claim 8 is incorporated and Woodruff discloses: wherein the surface features comprise at least one of ribs, perforations, dimples, protuberances, ridges, channels, or a coarse area (the protuberances; see fig. 6: 191; para. [0071]).

As per claim 10, claim 1 is incorporated and Woodruff discloses: wherein the insert member comprises an outer surface that engages a correspondingly shaped inner surface of the base portion to create a snug fit between the insert member and the base portion (the snug fit, see fig. 6).

As per claim 11, claim 1 is incorporated and Woodruff discloses: wherein the appendage comprises one or more fingers of an operator's hand (see para. [0071]).

As per claim 12, claim 1 is incorporated and Woodruff discloses: wherein the insert member is selected from a plurality of insert members, each of the plurality of insert members having at least one of a different size, shape, texture, hardness, breathability, compressibility, or coefficient of friction than the others (the plurality of members, see para. [0071]).

As per claim 13, Woodruff discloses a remote control device (e.g. fig. 6: remote control device 32; also see para. [0060]-[0100] & [0145]-[0170]) comprising:
a base portion (e.g. fig. 6: rigid base 172; para. [0071]);
a wireless communication system including a wireless transmitter for transmitting wireless commands from the remote control device (e.g. para. [0072]: “The switches 198A-C are communicably coupled to the wireless communication system 456, such that actuation of each one of the controls 196A-C causes the wireless transmitter 178 to wirelessly transmit a respective request to the vehicle 10”);
a control communicably coupled to the wireless communication system, wherein actuation of the control causes the wireless transmitter to transmit a wireless command (e.g. fig. 6: controls 196A-C; para. [0072]); and
an insert member attached to the base portion, wherein:
an opening for receiving an appendage of an operator is defined one of:
between the base portion and the insert member; or by the insert member (e.g. fig. 6; para. [0071]); and 
the insert member is formed from an expandable material such that it may be stretched to increase the size of the opening (see para. [0071]).

As per claim 14, claim 13 is incorporated and Woodruff discloses: wherein the insert member comprises a cylindrical member (the cylindrical member, see figs. 9 & 10).

As per claim 15, claim 13 is incorporated and Woodruff discloses: wherein at least one of the insert member includes at least one tab that is received in a corresponding slot in the base portion to removably attach the insert member to the base portion; or the base portion includes at least one tab that is received in a corresponding slot in the insert member to removably attach the insert member to the base portion (the tab, see fig. 6).

As per claim 16, claim 13 is incorporated and Woodruff discloses: wherein at least one of the insert member has a different texture than the base portion (the different texture, see para. [0071]); or the insert member is formed from a material having at least one of a higher coefficient of friction than the base portion; a lower hardness than the base portion; a higher compressibility than the base portion; or a higher breathability than the base portion (the lower hardness, see para. [0071]).

As per claim 17, claim 13 is incorporated and Woodruff discloses: wherein a plurality of surface features extend at least one of outwardly or inwardly from an inner surface of the insert member (the surface features, see fig. 6: 191; para. [0071]).

As per claim 18, claim 13 is incorporated and Woodruff discloses: wherein the insert member comprises an outer surface that engages a correspondingly shaped inner surface of the base portion to create a snug fit between the insert member and the base portion (the snug fit, see fig. 6).

As per claim 19, claim 13 is incorporated and Woodruff discloses: wherein the insert member is selected from a plurality of insert members, each of the plurality of insert members having at least one of a different size, shape, texture, hardness, breathability, compressibility, or coefficient of friction than the others (the plurality of members, see para. [0071]).

As per claim 20, Woodruff discloses a remote control device (e.g. fig. 6: remote control device 32; also see para. [0060]-[0100] & [0145]-[0170]) comprising:
a base portion (e.g. fig. 6: rigid base 172; para. [0071]);
a wireless communication system including a wireless transmitter for transmitting wireless commands from the remote control device (e.g. para. [0072]: “The switches 198A-C are communicably coupled to the wireless communication system 456, such that actuation of each one of the controls 196A-C causes the wireless transmitter 178 to wirelessly transmit a respective request to the vehicle 10”);
a control communicably coupled to the wireless communication system, wherein actuation of the control causes the wireless transmitter to transmit a wireless command (e.g. fig. 6: controls 196A-C; para. [0072]); and
an insert member selected from a plurality of insert members, each of the plurality of insert members having at least one of a different size, shape, texture, hardness, breathability, compressibility, or coefficient of friction than the others (see para. [0071]);	 
wherein:
the insert member is removably attached to the base portion such that any one of the plurality of insert members may be attached to the base portion to customize the at least one of the size, shape, texture, hardness, breathability, compressibility, or coefficient of friction of the insert member (e.g. see fig. 6; para. [0071]); and
an opening for receiving an appendage of an operator is defined at least partially by the insert member (e.g. see fig. 6; para. [0071]).

As per claim 21, claim 20 is incorporated and Woodruff discloses: wherein the insert member comprises a cylindrical member (the cylindrical member, see figs. 9 & 10).

As per claim 22, claim 20 is incorporated and Woodruff discloses: wherein at least one of: the insert member includes at least one tab that is received in a corresponding slot in the base portion to removably attach the insert member to the base portion; or the base portion includes at least one tab that is received in a corresponding slot in the insert member to removably attach the insert member to the base portion (the tab, see fig. 6). 

As per claim 23, claim 20 is incorporated and Woodruff discloses: wherein at least one of: the insert member has a different texture than the base portion (the different texture, see para. [0071]); or the insert member is formed from a material having at least one of: a higher coefficient of friction than the base portion; a lower hardness than the base portion; a higher compressibility than the base portion; or a higher breathability than the base portion (the lower hardness, see para. [0071]).

As per claim 24, claim 20 is incorporated and Woodruff discloses: wherein a plurality of surface features extend at least one of outwardly or inwardly from an inner surface of the insert member (the surface features, see fig. 6: 191; para. [0071]).

As per claim 25, claim 20 is incorporated and Woodruff discloses: wherein the insert member comprises an outer surface that engages a correspondingly shaped inner surface of the base portion to create a snug fit between the insert member and the base portion (the snug fit, see fig. 6).

	Claims 26-30 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kraimer et al. (U.S Publication No. 2011/0118903 A1; hereinafter “Kraimer”).

As per claim 26, Kraimer discloses a remote control device (e.g. figs. 1, 6: remote control device 70; also see para. [0070]-0100], [0126]-[0134] & [0170]-[0190]) comprising:
a base portion (e.g. see figs. 6, 7A, 7B & 27);
a wireless communication system including a wireless transmitter for transmitting wireless commands from the remote control device (e.g. para. [0127]-[0128]: the transmitter in the communications circuitry 284);
a control communicably coupled to the wireless communication system, wherein actuation of the control causes the wireless transmitter to transmit a wireless command (e.g. para. [0127]-[0128] & [0173]-[0174]: two controls, implemented as switches or buttons); 
a securing structure coupled to the base portion, wherein an opening is defined by the securing structure for receiving an appendage of an operator (e.g. see figs. 21A & 27); and
an insert member pivotably attached to the base portion, wherein pivoting movement of the insert member adjusts the size of the opening (e.g. see fig. 20; para. [0187]).

As per claim 27, claim 26 is incorporated and Kraimer discloses: wherein the insert member is pivotably attached to the base portion using at least one fastener (the fastener, see fig. 27).

As per claim 28, claim 26 is incorporated and Kraimer discloses: wherein the securing structure comprises a securing portion and a fastener portion that is coupled to the base portion, wherein the opening is defined between the base portion and the securing portion (the securing structure, see fig. 27).
As per claim 29, claim 26 is incorporated and Kraimer discloses: wherein the insert member includes a notch that receives the securing portion of the securing structure (the notch, see fig. 27).

As per claim 30, claim 26 is incorporated and Kraimer discloses: wherein the appendage comprises one or more fingers of an operator's hand (the finger, see fig. 21A).

Other Pertinent Art
Before amending the claims, the Applicant should consider the following references cited in the IDS that teach various aspects of the invention:
WO 2011/002478 A2 (see fig. 10E; para. [0058]-[0059] – relevant to independent claims 1, 13, and 20).
KR 20150078071 A (see fig. 4; para. [0042]-[0044] & [0051] – relevant to independent claim 26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov